Case 20-62725-jwc            Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52                     Desc Main
                                        Document     Page 1 of 25



                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION


    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725

                     Debtors.                              (Joint Administration Requested)


             DECLARATION OF MARSHALL GLADE IN SUPPORT OF DEBTORS’
                  CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

             I, Marshall Glade, hereby declare under penalty of perjury and to the best of my knowledge,

information and belief:

             1.     I am the Chief Restructuring Officer (“CRO”) of Virtual Citadel, Inc., VC Mining

Enterprises Inc., Godby-DC4, LLC, Godby-DC5, LLC, and Hemphill Avenue LLC (collectively,

the “Debtors” or the “Company”) in the above-captioned chapter 11 cases (collectively, the

“Chapter 11 Cases”).

             2.     In my capacity as CRO of the Debtors, I have personal knowledge of, and am

familiar with, the business affairs, day-to-day operations, books and records, and financial

condition of the Debtors. I am authorized to make this declaration (this “Declaration”) on behalf

of the Debtors. Except as otherwise noted, I have personal knowledge of the matters set forth

herein or have gained knowledge of such matters from the Debtors’ employees, agents, attorneys,

and advisors, the accuracy and completeness of which information I relied upon to provide this

Declaration. References to the Bankruptcy Code (as hereafter defined), the chapter 11 process, and



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby-DC4, LLC (8733), Godby-DC5,
LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.


72156360.1
Case 20-62725-jwc           Doc 11      Filed 02/14/20 Entered 02/14/20 11:13:52                     Desc Main
                                        Document     Page 2 of 25


related legal matters are based on my understanding of such matters in reliance on the explanation

provided by, and the advice of, counsel. If called upon to testify, I would testify competently to

the facts set forth in this First Day Declaration.

         3.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition in the United States Bankruptcy Court for the Northern District of Georgia (the “Court”)

commencing a case for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors will continue to operate their business and manage their

properties as debtors in possession.

         4.      I submit this First Day Declaration on behalf of the Debtors in support of the

Debtors’: (a) voluntary petitions for relief that were filed under chapter 11 of the Bankruptcy Code

and (b) “first-day” pleadings, which are being filed concurrently herewith (collectively, the “First

Day Pleadings”).2

         5.      Contemporaneously herewith, the Debtors have filed the following First Day

Pleadings:

                 a.       Emergency Motion for Entry of an Order (I) Directing Joint Administration
                          of Related Chapter 11 Cases and (II) Granting Related Relief (the “Joint
                          Administration Motion”);

                 b.       Emergency Motion for Entry of an Order (I) Extending Time to File
                          Schedules and Statements of Financial Affairs and (II) Granting Related
                          Relief (the “Schedules Extension Motion”);

                 c.       Emergency Motion for Entry of an Order (I) Authorizing Debtors to
                          Continue Prepetition Insurance and Workers’ Compensation Policies and to
                          Pay Prepetition Premiums and Related Obligations and (II) Granting
                          Related Relief (the “Insurance Motion”);

                 d.       Emergency Motion for Entry of an Order (I) Authorizing Payment of
                          Prepetition Wages, Payroll Taxes, Certain Employee Benefits, and Related


2
  Unless otherwise defined herein, all capitalized terms shall have the meanings ascribed to them in the applicable
First Day Pleadings.

                                                        2
72156360.1
Case 20-62725-jwc        Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52              Desc Main
                                    Document     Page 3 of 25


                       Expenses; (II) Directing Banks to Honor Related Prepetition Transfers; and
                       (III) Granting Related Relief (the “Wages Motion”);

               e.      Emergency Motion for Entry of Interim and Final Orders (I) Prohibiting
                       Utilities from Altering, Refusing, or Discontinuing Service on Account of
                       Prepetition Invoices; (II) Deeming Utilities Adequately Assured of Future
                       Performance; (III) Establishing Procedures for Determining Adequate
                       Assurance of Payment; and (IV) Granting Related Relief (the “Utilities
                       Motion”);

               f.      Emergency Motion for Entry of an Order (I) Authorizing Continued Use of
                       Prepetition Bank Accounts, Cash Management System, Forms, and Books
                       and Records and (II) Granting Related Relief (the “Cash Management
                       Motion”); and

               g.      Emergency Motion for an Order Shortening Notice and Scheduling
                       Expediting Hearing on First Day Motions (“Motion to Expedite”).

         6.    The Debtors seek the relief set forth in the First Day Pleadings to minimize the

disruption to and adverse effects of the commencement of the Chapter 11 Cases on business

operations and to maximize the value of their assets. I have reviewed the Debtors’ petitions and

the First Day Pleadings, or have otherwise had their contents explained to me by the Debtors’

advisors, and it is my belief that the relief sought therein is essential to ensure the uninterrupted

operation of the Debtors’ business and to successfully maximize the value of the Debtors’ estates.

         7.    References to the Bankruptcy Code, the chapter 11 process, and related legal

matters are based on my understanding of such matters in reliance on the explanation provided by,

and the advice of, counsel or from my personal experience in other restructurings. If called upon

to testify, I would testify competently to the facts set forth in this First Day Declaration.

         8.    To familiarize the Court with the Debtors and the relief the Debtors seek early in

these Chapter 11 Cases, this Declaration is organized into four sections. Section I provides an

introduction to the Debtors and information on the Debtors’ corporate history, business operations,

and organizational structure. Section II provides an overview of the Debtors’ prepetition capital

structure. Section III describes the circumstances leading to the commencement of these Chapter

                                                  3
72156360.1
Case 20-62725-jwc           Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52                     Desc Main
                                       Document     Page 4 of 25


11 Cases, the Debtors’ efforts to negotiate agreements with key constituents, and the objectives of

these Chapter 11 Cases. Section IV sets forth the relevant facts in support of each of the First Day

Pleadings filed in connection with these Chapter 11 Cases, which the Debtors believe are critical

to administering these Chapter 11 Cases and preserving and maximizing the value of the Debtors’

estates.

I.         OVERVIEW OF CORPORATE HISTORY, BUSINESS OPERATIONS, AND
           ORGANIZATIONAL STRUCTURE

           A.    History and Business Operations

           9.    The Debtors are engaged in the business of data storage and bitcoin mining. Bitcoin

was created in 2009 and is the world’s largest and most popular form of cryptocurrency, a type of

digital currency that is secured by cryptography. Unlike traditional currencies, which are issued

and administered by a central government, Bitcoin3 has no central monetary authority. Instead,

Bitcoin, like many cryptocurrencies, is a decentralized network that is underpinned by a peer-to-

peer computer network made up of its users’ machines. Bitcoins are not backed by any banks or

governments and there are no physical bitcoins. All confirmed Bitcoin transactions are stored on

a public ledger, or blockchain, with each confirmed transaction being included as a “block.” Every

new block generated is broadcast to the peer-to-peer computer network of users for verification,

making it almost impossible to forge transaction histories.

           10.   Bitcoin mining is the process that verifies Bitcoin transactions and is also the

process by which bitcoins are released into circulation. Generally, mining requires the solving of

complex cryptographic problems to discover a new block, which is then added to the blockchain.

In contributing to the blockchain, mining adds and verifies transaction records across the Bitcoin



3
  When referring to individual coins themselves, the word “bitcoin” generally appears without capitalization. When
referencing the Bitcoin system as a whole, the word “Bitcoin” is generally capitalized.

                                                        4
72156360.1
Case 20-62725-jwc        Doc 11   Filed 02/14/20 Entered 02/14/20 11:13:52           Desc Main
                                  Document     Page 5 of 25


network. The independent individuals and companies who own the computing power and

participate in the Bitcoin network are known as “miners” and are incentivized by the release of

new bitcoin and transaction fees paid in bitcoin. Bitcoin mining is a very power-intensive and

hardware-intensive process. As more and more bitcoins are created, the difficulty of the mining

process—the amount of computing power required to solve the problems, unlock new blocks, and

release new bitcoins— increases. To combat the difficulty level, miners must use expensive,

complex hardware and advanced processing units.

         11.   The Debtors own and operate numerous computers that mine bitcoin twenty-four

hours a day, seven days a week. The Debtors’ bitcoin mining operation is located in College Park,

Georgia at 2380 Godby Road, Atlanta, GA 30349 (the “Godby Road Property”). The Debtors own

the Godby Road Property, subject to the Regions Godby Mortgage (defined below) and the

Thomas Switch Mortgage (defined below). In addition to the Godby Road Property, the Debtors

own a data storage facility in West Midtown located at 1120 Curran Street, NW, Atlanta, Georgia

30318 (the “Curran Street Property”). The Curran Street Property is owned by the Debtors and

subject to the Regions Curran Mortgage (defined below).

         12.   The Debtors were founded by Michael L. Oken. Prior to my appointment as

receiver and then CRO of the Debtors, Mr. Oken had complete control over the business and

operations of the Debtors. On October 30, 2019, Mr. Oken died suddenly and unexpectedly. As a

result, much about the historical operations of the Debtors is currently unknown. A link to the

Company’s website where more information about the Debtors’ business can be found is

https://vcitadel.com/.

         13.   Debtors Virtual Citadel, Inc., Hemphill Avenue, LLC, Godby-DC4, LLC, Godby-

DC5, LLC are wholly owned by the Estate of Michael L. Oken. Debtor VC Mining Enterprises,



                                               5
72156360.1
Case 20-62725-jwc       Doc 11    Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                  Document     Page 6 of 25


Inc. is owned 87% by the Estate of Michael L. Oken and 13% by Alpha Mineset, LLC, a Delaware

limited liability company.

         14.   Debtors Virtual Citadel, Inc. and VC Mining Enterprises, Inc. are each governed

by a Board of Directors consisting of one director, Josh McDonald. Josh McDonald is also the sole

Manager of Debtors Godby-DC4, LLC Godby-DC5, LLC, and Hemphill Avenue, LLC.

II.      PREPETITION CAPITAL STRUCTURE AND FINANCIAL OVERVIEW

         A.    Secured Debt

         15.   The Godby Road Property on which the Debtors’ bitcoin mining operation is

located is separated into two parcels that are owned, respectively, by Debtors Godby-DC4, LLC,

and Godby-DC5, LLC. The portion of the Godby Road Property owned by Debtor Godby-DC4,

LLC is subject to a mortgage in favor of Regions Bank in the approximate amount of $2.6 million

(the “Regions Godby Mortgage”). The portion of the Godby Road Property owned by Debtor

Godby-DC5, LLC is subject to a mortgage in favor of Thomas Switch Holdings, LLC in the

approximate amount of $600,000.00 (the “Thomas Switch Mortgage”).

         16.   The Curran Street Property on which the Debtors’ data storage operation is located

is owned by Debtor Hemphill Avenue, LLC. The Curran Street Property is subject to a mortgage

in favor of Regions Bank in the approximate amount of $2 million (the “Regions Curran

Mortgage”, together with the Regions Godby Mortgage, the “Regions Mortgages”).

         17.   Debtor VC Mining Enterprises, Inc. is the borrower under a secured term loan in

favor of Bay Point Capital Partners LP (“Bay Point”) (the “Bay Point Indebtedness”, together with

the Regions Mortgages and Thomas Switch Mortgage, the “Prepetition Secured Obligations”). The

approximate amount of the Bay Point Indebtedness is $2 million, and the Bay Point Indebtedness

is secured by substantially all of the assets of VC Mining Enterprises, Inc. as well as a pledge of



                                                6
72156360.1
Case 20-62725-jwc        Doc 11      Filed 02/14/20 Entered 02/14/20 11:13:52            Desc Main
                                     Document     Page 7 of 25


Mr. Oken’s equity interests in Debtors Hemphill Avenue, LLC, Godby-DC4, LLC, and VC Mining

Enterprises, Inc.

         B.     Unsecured Debt

         18.    In addition to the Prepetition Secured Obligations, as of the Petition Date, the

Debtors estimate that they have approximately $4.5 million of outstanding unsecured debt, which

is comprised mostly of trade debt.

III.     EVENTS LEADING TO THE CHAPTER 11 FILINGS

         19.    Following Mr. Oken’s untimely death, and with no one in control of the Debtors or

capable of operating them, on November 18, 2019, creditors Bay Point and Joshua McDonald, a

former employee and current board member of the Debtors, filed a Verified Complaint and

Emergency Petition for the Appointment of Receiver with the Superior Court of Fulton County,

Georgia against Debtors VC Mining Enterprises, Inc., Virtual Citadel, Inc., Godby-DC4, LLC,

and Hemphill Avenue LLC, commencing Civil Action No. 2019-cv-329512 (the “Receivership

Action”). On November 18, 2019, I was appointed Receiver for the foregoing Debtors and took

charge of their operations and affairs. On January 31, 2020, I was appointed by the Executor of

Mr. Oken’s estate as CRO of all of the Debtors.

         20.    Prior to my appointment as Receiver for and then CRO of the Debtors, I had no

knowledge or familiarity whatsoever with the Debtors, their history, and their operations. Since

late November 2019 I have endeavored to obtain such familiarity and knowledge, including by

meeting with and interviewing the Debtors’ employees, lenders, vendors, and other parties. I have

spent significant time on site at the Debtors’ facility.

         21.    My assessment of the Debtors financial situation is that it is precarious at best. The

Debtors have significant secured and unsecured indebtedness and very little liquidity, and prior to

the Petition Date numerous vendors and utility providers to the Debtors were threatening to cut off

                                                   7
72156360.1
Case 20-62725-jwc       Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52            Desc Main
                                   Document     Page 8 of 25


service, which would endanger the Debtors’ ability to operate as a going concern and my ability

to maximize the value of the Debtors’ assets.

         22.   Given the Debtors’ inability to continue as a going concern for any significant

period of time, I believe that an expeditious sale of substantially all of the Debtors assets under

Section 363 of the Bankruptcy Code is in the best interests of the Debtors, their Estates, and their

creditors. The Debtors have located a buyer, Block Data Processing Corporation, a Delaware

corporation (the “Stalking Horse”), that is willing to purchase the Debtors’ bitcoin mining

operations and related real estate. As of the Petition Date, the Debtors are in the process of

finalizing an Asset Purchase Agreement with the Stalking Horse (the “Stalking Horse APA”)

pursuant to which, subject to a competitive marketing process, higher bids, and Court approval,

the Debtors will sell their bitcoin mining operations and related real estate. The Stalking Horse is

an arms’ length, third party whose principals are located in Brazil and who is a customer of the

Debtors. The Debtors have also, subject to Court approval, retained Highgate Partners as broker

to market for sale the Curran Street Property and to seek to obtain competing bids for the Debtors’

operations at Godby Road.

         23.   Additionally, prior to the Petition Date, the Debtors entered into a Management

Agreement with the Stalking Horse pursuant to which the Stalking Horse manages the day-to-day

operations at Debtors’ bitcoin mining operation. The Debtors determined it was necessary to enter

into the Management Agreement because, without it, the Debtors would be unable to continue to

operate the bitcoin mining operation as a going concern for a sufficient period of time to

consummate a 363 sale of that portion of their business. Stated otherwise, without the Management

Agreement the Debtors would have to shut down the bitcoin mining operation and would be unable

to sell it. The Management Agreement provides, among other things, that the Stalking Horse will



                                                 8
72156360.1
Case 20-62725-jwc        Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52              Desc Main
                                    Document     Page 9 of 25


reimburse the Debtors for 90% of the cost of the Debtors’ employees who maintain the bitcoin

mining operation. The Management Agreement further provides that the Stalking Horse will

absorb any losses incurred by the bitcoin mining operation for the period of time between entry

into the Management Agreement and the closing of a sale. In the event a competing bidder outbids

the Stalking Horse and is the winning bidder for the sale of the bitcoin mining operation and related

real estate, the Management Agreement will terminate upon the closing of the sale to the competing

bidder and the Stalking Horse will be compensated for the losses incurred via the Breakup Fee

proposed by the Debtors in the Sale Motion filed contemporaneously herewith. On the date hereof,

the Debtors have filed a motion seeking to assume the Management Agreement as an executory

contract.

         24.   Additionally, the Debtors have negotiated with Bay Point the terms of a $7.6

million debtor-in-possession financing facility (the “DIP Facility”) that will provide the Debtors

with additional liquidity needed to prosecute these Chapter 11 Cases and continue to operate

pending a sale under section 363 of the Bankruptcy Code of both the bitcoin mining operations

and the Curran Street Property and associated assets. Contemporaneously herewith, the Debtors

have filed a motion seeking the approval of such financing.

         25.   While the facts and circumstances leading to the filing of the Chapter 11 Cases, in

particular the untimely death of Mr. Oken, have proved challenging, the Debtors assert that

pursuing a sale of substantially all of their assets via one or more 363 sales is in the best interests

of the Debtors, their Estates, and their creditors. The Debtors further assert that assumption of the

Management Agreement and approval of the DIP Financing will provide the estates with sufficient

liquidity to allow the Debtors to successfully conclude an orderly and value-maximizing sale

process.



                                                  9
72156360.1
Case 20-62725-jwc        Doc 11    Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                  Document      Page 10 of 25


IV.      FIRST DAY PLEADINGS

         26.   Contemporaneously with the filing of their chapter 11 petitions, the Debtors seek

approval of the First Day Pleadings and related orders (the “Proposed Orders”). The Debtors

respectfully request that the Court enter each of the Proposed Orders as they are critical to the

Debtors’ successful reorganization in these Chapter 11 Cases.

         27.   I have reviewed each of the First Day Pleadings, Proposed Orders, and exhibits

thereto (or have otherwise had their contents explained to me), and the facts set forth therein are

true and correct to the best of my knowledge, information, and belief. Moreover, I believe that the

relief sought in each of the First Day Pleadings (a) is vital to enabling the Debtors to make the

transition to, and operate in, chapter 11 with minimum interruptions and disruptions to their

business or loss of productivity or value; and (b) constitutes a critical element in the Debtors’

ability to successfully maximize value for the benefit of their estates. Below is a summary of my

understanding of the First Day Pleadings and the general basis for why the relief requested in the

First Day Pleadings is integral for the Debtors’ estates. To the extent there is a discrepancy

between the summary below and the actual First Day Pleading, the language of the First Day

Pleading governs. I have reviewed all of the First Day Pleadings and incorporate all such First

Day Pleadings by reference as if they were set forth in full herein.

         A.    Joint Administration Motion

         28.   Pursuant to the Joint Administration Motion, the Debtors seek the joint

administration of their five (5) Chapter 11 Cases for procedural purposes only. Many of the

motions, hearings and other matters involved in the Chapter 11 Cases will affect all of the Debtors.

Therefore, I believe the joint administration of these cases will avoid the unnecessary time and

expense of duplicative motions, applications and orders, thereby saving considerable time and

expense for the Debtors and resulting in substantial savings for their estates. The Debtors also seek

                                                 10
72156360.1
Case 20-62725-jwc        Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52               Desc Main
                                   Document      Page 11 of 25


authority to file the monthly operating reports required by the U.S. Trustee Operating Guidelines

on a consolidated basis. I believe this will minimize expenses to the chapter 11 estates without

prejudice to any party in interest. Accordingly, I believe the Court should approve the relief

requested in the Joint Administration Motion.

         B.     Schedules Extension Motion

         29.    Pursuant to the Schedules Extension Motion, the Debtors seek entry of an order

extending the deadline to file their (a) schedules of assets and liabilities, (b) schedules of executory

contracts and unexpired leases, and (c) statements of financial affairs (collectively, the “Schedules

and Statements”) by an additional fourteen (14) days, from the date such Schedules and Statements

are otherwise required to be filed, to twenty-eight (28) total days from the Petition Date, without

prejudice to the Debtors’ ability to request additional time to file the Schedules and Statements

should it become necessary.

         30.    To prepare the Schedules and Statements, the Debtors must gather information

from books, records, and documents relating to a multitude of transactions. Consequently,

collection of the necessary information requires the expenditure of substantial time and effort on

the part of the Debtors’ already over-burdened employees. The Debtors submit that the efforts of

their employees during the initial stages of these Chapter 11 Cases are critical and need to be

focused on attending to the Debtors’ business and maximizing the value of the Debtors’ estates.

         31.    Given the size and complexity of the Debtors’ business and financial affairs and the

critical matters that the Debtors’ management and professionals were required to address prior to

the Petition Date, the Debtors were not in a position to complete the Schedules and Statements as

of the Petition Date. For these reasons, the Debtors believe that they will be unable to compile all

the information necessary for the preparation and filing of the Schedules and Statements within

fourteen (14) days after the entry of the order for relief.

                                                  11
72156360.1
Case 20-62725-jwc        Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                   Document      Page 12 of 25


         32.   Prior to the Petition Date, the Debtors, their advisors, counsel, and other parties in

interest focused extensively on preparing for the filing and transitioning the business into the

chapter 11 process. This included extensive negotiations among the multiple tranches of creditors

and other constituencies. The Debtors are working expeditiously to prepare and file their Schedules

and Statements, however, given the size of the Debtors’ business and the amount of information

required to adequately prepare such Schedules and Statements, the Debtors respectfully request an

extension of fourteen (14) days, without prejudice to the Debtors’ right to request further

extensions, for cause shown.

         33.   Given the exigent circumstances of these Chapter 11 Cases, I do not think the

Debtors will be able to timely finalize the Schedules and Statements absent the requested

extension. Accordingly, I believe the Court should approve the relief requested in the Schedules

Extension Motion.

         C.    Insurance Motion

         34.   Pursuant to the Insurance Motion and as described in greater detail therein, the

Debtors seek entry of an order: (a) granting them authority to (i) continue their prepetition

Insurance Policies, as such practices, programs, and policies were in effect as of the Petition Date,

(ii) renew, amend, supplement, extend, or purchase Insurance Policies to the extent that the

Debtors determine that such action is in the best interest of their estates, and (iii) pay all amounts

necessary to maintain the Insurance Policies; (b) authorizing the Debtors’ banks and other financial

institutions to receive, process, and pay any and all checks and other transfers related to such

claims; and (c) granting related relief.

         35.   In connection with the operation of their business, the Debtors maintain various

workers’ compensation, commercial general liability, automobile, property, directors and officers,

and umbrella liability policies and programs (collectively, the “Insurance Policies”), with The

                                                 12
72156360.1
Case 20-62725-jwc       Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52            Desc Main
                                  Document      Page 13 of 25


Hartford Financial Services Group, Inc. and Republic Vanguard Insurance Company (collectively,

the “Insurance Carriers”), as described below. The Debtors’ Insurance Policies are listed on

Exhibit A attached to the Insurance Motion, together with the applicable Insurance Carrier, policy

period, policy number, and premium.

         36.   The annual premiums for the Debtors’ Insurance Policies are approximately

$69,453.00, which premiums are paid by check or wire transfer by the Debtors in the ordinary

course. The Debtors prepay a portion of the annual premium for each of the Insurance Policies on

or around the start date of each policy period, and then make subsequent payment adjustments on

a monthly basis. The Insurance Policies have policy periods that commenced in April of 2019 and

expire in April of 2020, with the one exception being the Debtors’ directors and officers policy

having a coverage period that commenced on January 31, 2020 and expiring on January 31, 2021.

Generally, the Insurance Policies have deductibles in the amount of $5,000. In addition, these

annual premiums include certain broker fees for the Debtors’ broker, McGriff Insurance Services.

The premiums for all the Insurance Policies except for the Debtors’ directors and officers policy

were paid off fully by the Debtors in December of 2019. Accordingly, the Debtors believe that, as

of the Petition Date, there is approximately $12,000 due and owing on account of the Insurance

Policies.

         37.   I believe that authorizing the Debtors to continue with their pre-petition insurance

practices will maximize the value of the Debtors estates for all their stakeholders. I believe that

there is sufficient business justification to grant the relief requested in the Insurance Motion

because failure to pay premiums and related insurance expenses when due may harm the Debtors’

estates in several ways. The Insurance Carriers may refuse to renew the Insurance Policies absent

the Debtors’ ongoing satisfaction of the Insurance Obligations as and when they become due,



                                                13
72156360.1
Case 20-62725-jwc        Doc 11    Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                  Document      Page 14 of 25


which will require the Debtors to obtain replacement policies and programs and possibly to

reconfigure their risk management program. This, in turn, would require the commitment of

significant resources and could result in less favorable coverage or terms from the Debtors’

insurers. Additionally, the Insurance Carriers could attempt to terminate the Debtors’ existing

Insurance Policies, which could threaten the Debtors’ ability to continue operating their business,

given the Debtors’ myriad of contractual obligations to maintain specific amounts and types of

insurance coverage.

         38.   It is essential to the continued operation of the Debtors’ business that the Insurance

Policies be maintained on an ongoing and uninterrupted basis. The failure to pay the insurance

related obligations when due may affect the Debtors’ ability to maintain, obtain, or renew

coverage. Indeed, the Insurance Policies are essential to the preservation of the value of the

Debtors’ business, properties, and assets and their ability to successfully prosecute these Chapter

11 Cases. Accordingly, in the event any of the Insurance Policies lapse or new coverage is required

or necessary, it is imperative that the Debtors be able to renew, supplement, or purchase insurance

coverage on a postpetition basis in the ordinary course of business. The Insurance Policies protect

the Debtors and other parties in interest from losses caused by casualty, natural disaster, fraud, or

other unforeseen events.

         39.   If the liability and property Insurance Policies are terminated or lapse, the Debtors

could be exposed to substantial liability for damages resulting to persons and property of the

Debtors and others. Such a result would also place at risk the Debtors’ estates’ assets necessary to

satisfy the secured and unsecured claims of creditors. Additionally, continued effectiveness of the

directors’ and officers’ liability Insurance Policies is necessary to the retention of qualified and

dedicated senior management. Moreover, pursuant to the terms of some of their contracts, as well



                                                 14
72156360.1
Case 20-62725-jwc         Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52               Desc Main
                                    Document      Page 15 of 25


as the guidelines established by the Office of the United States Trustee, the Debtors are obligated

to remain current with respect to many of their primary Insurance Policies.

         40.    Accordingly, based on the foregoing and those additional reasons set forth in the

Insurance Motion, I believe the relief requested in such motion is necessary to avoid immediate

and irreparable harm and is in the best interests of the Debtors’ estates, their creditors, and all other

parties in interest.

         D.     Wages Motion

         41.     The Debtors seek authority, but not direction, to pay the Employee Obligations

that become due and owing during these Chapter 11 Cases and to continue their practices,

programs, and policies that were in effect as of the Petition Date. The Debtors request that all

banks and other financial institutions be authorized and directed, when requested by the Debtors

and in the Debtors’ sole discretion, to receive, process, honor, and pay any and all checks drawn

on the Debtors’ accounts to pay the Employee Obligations, provided that sufficient funds are

available in the applicable accounts to make the payments and transfers. The Debtors similarly

request that they be authorized to pay any cost or penalty incurred by their Employees in the event

that a check issued by the Debtors for payment of the Employee Obligations is inadvertently not

honored because of the filing of the Debtors’ bankruptcy cases.

         42.    As of the Petition Date, the Debtors employ approximately fifteen (15) people (the

“Employees”), of which approximately fourteen (14) operate out of their corporate office located

at 2380 Godby Road, Atlanta, Georgia 30349. Of the Employees, twelve (12) are full-time salaried

Employees, and three (3) are part-time hourly Employees. The Debtors do not employ any

independent contractors.

         43.    As described more fully in the Wages Motion, in the ordinary course of business

the Debtors have incurred certain prepetition employee obligations that remain unpaid as of the

                                                   15
72156360.1
Case 20-62725-jwc           Doc 11       Filed 02/14/20 Entered 02/14/20 11:13:52                     Desc Main
                                        Document      Page 16 of 25


Petition Date. Even though arising prior to the Petition Date, these obligations (collectively, the

“Employee Obligations”) will become due and payable in the ordinary course of the Debtors’

business on and after the Petition Date.4 These obligations can generally be categorized as follows:

(a) wages, salaries, and other compensation; (b) payroll taxes; (c) vacation and holiday programs;

(d) qualified 401(k) plan obligations; (e) health and welfare benefits; and (f) miscellaneous other

benefits provided to the Employees in the ordinary course of business. These obligations are

described as follows:5

             a. Wages, Salaries, and Other Compensation. Wages, salaries, and other
                compensation consist of wages and salaries owed to the Debtors’ Employees (the
                “Payroll Obligations”). The Debtor Virtual Citadel, Inc. pays the Payroll
                Obligations in the ordinary course of business. All Employees are paid on a weekly
                basis on Fridays for work done for Monday through Thursday of the same week.
                Payroll is not held back and any discrepancies are handled the following week. The
                last payroll run prior to the Petition Date occurred on February 7, 2020. The average
                weekly gross Payroll Obligations are approximately $15,761.44, excluding Payroll
                Taxes (defined below). The Debtors paid a total of $1,108,425.21 on account of the
                Payroll Obligations in 2019. These gross amounts include certain deductions
                described separately below, such as payroll taxes owed by the Employees and
                401(k) contributions. Payroll Obligations are electronically deposited directly into
                the Employees’ bank accounts. As of the Petition Date, the Debtors estimate that
                they owe approximately $9,235.13 total in gross Payroll Obligations.

             b. Payroll Taxes. These obligations consist of federal, state, and local income taxes,
                Social Security, and Medicare taxes (the “Payroll Taxes”). The Payroll Taxes
                include the amounts owed by the Employees that the Debtors withhold from the
                gross amount of the Employees’ wages or salary as well as the amounts separately
                owed by the Debtors. The Debtors’ average weekly Payroll Taxes are
                approximately $1,421.85. As of the Petition Date, the Debtors estimate that they
                owe approximately $3,890.12 on account of prepetition Payroll Taxes.

             c. Holiday, Vacation, and Sick Day Programs. These obligations consist of time off
                for vacation, illness, and company holidays.




4
  No amount proposed to be paid to any individual Employee will exceed the priority unsecured cap of $13,650 set
forth in 11 U.S.C. §507(a)(4) and (5).
5
  In addition to the benefits described herein, the Debtors maintain a workers’ compensation plan, which is discussed
in the Debtors’ Insurance Motion.

                                                        16
72156360.1
Case 20-62725-jwc        Doc 11    Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                  Document      Page 17 of 25


                      (i)     Holidays. Full-time Employees of the Debtors (the “Eligible
                        Employees”) do not receive any paid holidays per year. The Debtors’
                        Employees that opt to work on a holiday are paid double for holiday time.

                      (ii)       Sick Days. Eligible Employees receive 5 sick days per year and 5
                         personal days per year. Unused sick days or personal days may not be
                         carried over to the following year. Hourly Employees are not eligible for
                         sick leave.

                      (iii)     Vacation. All vacations are informally worked out with Debtors’
                         Employees’ immediate supervisors. The Debtors do not maintain any
                         formal policies for holidays, sick days, or vacation.

                The Debtors desire to continue to honor their obligations for holidays, sick days,
                and vacation on a going forward basis.

             d. Qualified 401(k) Plan Obligations. The Debtors maintain a 401(k) plan (the
                “401(k) Plan”) sponsored by Nationwide and administered through Qualified Plans,
                LLC (“Qualified”), under which eligible Employees may defer a portion of their
                salary on a pre-tax basis, post-tax basis, or a combination. Under the plan, the
                Debtors match 50% of each participating Employee’s contributions up to 6% of the
                participating Employee’s salary. Contributions are deducted from the Employee’s
                weekly pay.

                Approximately 4 Employees in total participate in the 401(k) Plan. On account of
                these participating Employees, the Debtors withhold and remit to Qualified
                approximately $210 every week on account of 401(k) Plan contributions (“401(k)
                Withholdings”), and the Debtors remit to Qualified approximately $110 every week
                on account of matching 401(k) contributions. As of the Petition Date, the Debtors
                estimate that they owe approximately $170 in accrued 401(k) Withholdings that
                have not yet been remitted to Qualified, and owe approximately $90 in 401(k)
                matching contributions.

                The Debtors seek authority, but not direction, to pay prepetition amounts in respect
                of 401(k) Withholdings and 401(k) matching contributions in the ordinary course
                of business on a postpetition basis.

             e. Expense Reimbursement and Other Benefits. The Debtors reimburse eligible
                Employees who incur business expenses in the ordinary course of performing their
                duties on behalf of the Debtors. These reimbursement obligations include such
                things as mileage reimbursement for use of personal vehicles, meals and travel
                expenses, internet expenses for Employees working remotely, office supply
                reimbursements, and a communications allowance of up to $75 on a monthly basis
                for certain Employees. The average monthly amount of these reimbursement
                obligations is approximately $1,025.



                                                 17
72156360.1
Case 20-62725-jwc              Doc 11    Filed 02/14/20 Entered 02/14/20 11:13:52              Desc Main
                                        Document      Page 18 of 25


               f. Health and Welfare Benefits. The Debtors provide several health and welfare
                  benefit plans for their Employees, including insurance plans relating to medical,
                  vision, dental, and disability (collectively, the “Employee Benefits”). The Debtors’
                  estimated average monthly costs in the aggregate on account of the Employee
                  Benefits for 2020 is $6,849. By way of comparison, the average monthly costs of
                  the plans were $8,197 in 2019 and $13,083 in 2018.

                            (i)      Medical Plans. The Debtors maintain and pay for 100% of a base
                              medical care plan for their full-time Employees (the “Medical Plan”),
                              through National General. The Debtors’ Employees may opt to pay extra
                              for an enhanced Medical Plan or to add spouses, family, or children. All
                              employee contributions are deducted weekly from payroll.

                                 1. The Debtors’ healthcare costs also include health insurance for
                                    current and former Employees. There are 1 former Employees
                                    covered under COBRA (covered 18 months from departure).

                             The Debtors’ average monthly costs in the aggregate on account of the
                             Medical Plans and COBRA are approximately $5,000. As of the Petition
                             Date, the Debtors owe approximately $8,500 on account of the Medical
                             Plans and COBRA and hold approximately $120 in premiums collected
                             from Employees but not yet remitted to the carrier.

               g. Long Term Disability. The Debtors pay for long term disability insurance for certain
                  employees. As of the Petition Date, the Debtors estimate that they owe
                  approximately $330 on account of the long-term disability insurance.

                  The following are “pass through” programs for which the Debtors make no
                  contributions or payments. The Debtors withhold the necessary amounts from
                  the Employee’s paycheck and remit the amounts to the benefit provider.
                  Accordingly, the Debtors ask for authority to remit amounts collected from
                  the Employees prior to the Petition Date but not yet remitted to the carrier.

                       i.      Dental and Vision. The Debtors’ Employees are given the opportunity to
                               participate in a dental plan (the “Dental Plan”) and a vision plan (the
                               “Vision Plan”) administered by Humana, Inc. As of the Petition Date, the
                               Debtors hold approximately $700 in premiums collected from Employees
                               but not yet remitted to the carrier. This amount is not included in the total
                               Payroll Obligations above.

         44.      To ensure the successful operation of the Debtors’ business and to maximize the

value of the Debtors’ estates, it is imperative that the Debtors honor pre and postpetition

obligations to the employees and continue to maintain benefit plans in the ordinary course of



                                                       18
72156360.1
Case 20-62725-jwc        Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52            Desc Main
                                   Document      Page 19 of 25


business through these Chapter 11 cases. I believe that failure to promptly do so would create

concern and discontent among the employees and could lead to resignations. I believe the loss of

even a few key personnel would immediately and irreparably harm the Debtors’ ability to maintain

operations to the detriment of all interested parties.

         45.    I believe that any delay in paying the Employee Obligations will adversely impact

the Debtors’ relationships with their Employees and will irreparably impair the Employees’

morale, dedication, confidence, and cooperation. The Debtors must have the support of their

Employees in order for the Debtors’ reorganization efforts to succeed. At this early stage, the

Debtors simply cannot risk the substantial damage to their business that would inevitably result

from a decline in their Employees’ morale attributable to the Debtors’ failure to pay previously

earned wages, salaries, benefits, and other similar items.

         46.    Absent an order granting the relief requested in the Wages Motion, the Debtors’

Employees will suffer undue hardship and, in many instances, serious financial difficulties, as the

amounts in question are needed to enable certain of the Employees to meet their own personal

financial obligations. The stability of the Debtors will thus be irreparably undermined by the

possibility that otherwise loyal Employees will seek other employment alternatives.

         47.    Accordingly, based on the foregoing and those additional reasons set forth in the

Wages Motion, I believe the relief requested in such motion is necessary to avoid immediate and

irreparable harm and is in the best interests of the Debtors’ estates, their creditors, and all other

parties in interest.

         E.     Utilities Motion

         48.    Pursuant to the Utilities Motion, the Debtors seek entry of interim and final orders

(a) prohibiting the Utility Providers from altering, refusing, or discontinuing service on account of

prepetition invoices, (b) deeming utilities adequately assured of future performance, (c)

                                                  19
72156360.1
Case 20-62725-jwc        Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52              Desc Main
                                   Document      Page 20 of 25


establishing the Determination Procedures (defined below) for determining adequate assurance of

payment, and (d) granting related relief.

         49.   Utility services are essential to the Debtors’ ability to sustain their operations while

these Chapter 11 Cases are pending. To operate their business and manage their properties, the

Debtors incur utility expenses for electric, telecommunications, water, internet, pest control,

sewage, waste management, and other similar services (collectively, the “Utility Services”). These

Utility Services are provided by approximately 13 utility providers (the “Utility Providers”), some

of which the Debtors may have multiple accounts with. A non-exhaustive list identifying the

Utility Providers is attached to the Utilities Motion as Exhibit A (the “Utilities Service List”).

         50.   The Debtors spent an aggregate amount of approximately $259,610 each month in

2019 on Utility Services from the Utility Providers listed on the Utility Service List, with the bulk

of these expenses constituting the Debtors’ electric utility payments for their operations. Because

the Debtors’ monthly spending on Utility Services is approximately $259,610, the Debtors

propose that the Adequate Assurance Deposit should be $129,805. The Debtors submit that the

Adequate Assurance Deposit, in conjunction with the Debtors’ ability to pay for future utility

services in the ordinary course of business, constitute sufficient adequate assurance to the Utility

Providers.

         51.   The Debtors intend to pay any postpetition obligations for the Utility Services in a

timely fashion and in the ordinary course. I believe that continued and uninterrupted Utility

Services are vital to the Debtors’ ability to sustain their operations during these Chapter 11 Cases.

Because of the nature of the Debtors’ operations, termination or interruption of the Debtors’ utility

service would dramatically impair the Debtors’ ability to conduct business and would cause

considerable inconvenience to the Debtors’ operations and employees. If Utility Providers are



                                                 20
72156360.1
Case 20-62725-jwc         Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52               Desc Main
                                    Document      Page 21 of 25


permitted to terminate or disrupt service to the Debtors, the Debtors’ primary revenue source

would be threatened. Therefore, the Debtors seek to establish an orderly process for providing

adequate assurance to their Utility Providers without hindering the Debtors’ ability to maintain

operations. I am informed and believe the proposed Adequate Assurance Procedures (as defined

in the Utilities Motion) are consistent with procedures that are typically approved in chapter 11

cases in this District. Accordingly, based on the foregoing and those additional reasons set forth in

the Utilities Motion, I believe the relief requested in such motion is necessary to avoid immediate

and irreparable harm and is in the best interests of the Debtors’ estates, their creditors, and all other

parties in interest.

         F.     Cash Management Motion

         52.    Pursuant to the Cash Management Motion, the Debtors seek entry of an order: (a)

authorizing the maintenance of Bank Accounts and continued use of existing Business Forms; (b)

authorizing, but not directing, continued use of the Cash Management System; (c) waiving certain

Guidelines set forth by the U.S. Trustee; and (d) granting related relief.

         53.    In the ordinary course of their business, the Debtors maintain a cash management

system (the “Cash Management System”) that is integral to the operation and administration of

their business. The Cash Management System allows the Debtors to (i) monitor and control all of

the Debtors’ cash receipts and disbursements, (ii) identify the cash requirements of the Debtors,

and (iii) transfer cash as needed to respond to the cash requirements of the Debtors. The Cash

Management System is managed by the Debtors at their headquarters in Atlanta, Georgia, where

they oversee the administration of the various bank accounts to effectuate the collection,

disbursement, and movement of cash. The Debtors’ oversight ensures accurate cash forecasting

and reporting and the monitoring of the collection and disbursement of funds to and from the

Debtor Bank Accounts (as defined below).

                                                   21
72156360.1
Case 20-62725-jwc       Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                  Document      Page 22 of 25


         54.   As of the Petition Date, the Debtors maintain five (5) bank accounts, which are

described in further detail on the schedule attached to the Cash Management Motion as Exhibit A

and below (each a “Bank Account”, and collectively, the “Bank Accounts”). The Debtor GODBY-

DC4, LLC maintains one (1) Bank Account with Regions Bank, the Debtor Hemphill Avenue,

LLC maintains one (1) Bank Account with Regions Bank, the Debtor Virtual Citadel, Inc.

maintains two (2) bank accounts, one with Regions Bank, and the other with JP Morgan Chase

Bank, and lastly, VC Mining Enterprises, Inc. maintains one (1) Bank Account with Signature

Bank.

         55.   The Debtor Bank Accounts are primarily utilized to (i) pay operating expenses, and

(ii) receive payments from customers, trade accounts receivable, the Debtors’ credit facility, and

other sources. Certain Debtor Bank Accounts also facilitate the movement of funds to other

accounts of the Debtors. The Debtors routinely deposit, withdraw, and otherwise transfer money

to, from, and between certain of the Debtor Bank Accounts by various methods, including by wire

transfer, internal transfer, ZBA transfer, automatic clearing house transfer, and checks.

         56.   The Debtors’ payroll obligations and operating expenses are paid by Virtual

Citadel, Inc. from the Bank Account with JP Morgan Chase Bank ending in 2581. The two Bank

Accounts with Regions Bank held by the Debtors Godby-DC4, LLC and Hemphill Avenue, LLC

are used for automatic withdrawals to make payments on the prepetition indebtedness owing to

Regions Bank. The third Regions Bank Account held by Debtor Virtual Citadel, Inc. does not get

used. Lastly, the Bank Account with Signature Bank held by Debtor VC Mining Enterprises Inc.

is the Debtors’ deposit account for all of the revenue received from their bitcoin mining operation.

This Bank Account with Signature Bank is crucial and vital to the Debtors’ reorganization efforts,




                                                22
72156360.1
Case 20-62725-jwc          Doc 11    Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                    Document      Page 23 of 25


as it is extremely difficult for the Debtors to find banks that are willing to provide banking services

for a bitcoin operation.

         57.     In the ordinary course of business, the Debtors incur periodic service charges and

other fees in connection with maintaining the cash management system (collectively, the “Bank

Fees”). The Debtors estimate that they owe approximately $698.15 in unpaid Bank Fees as of the

Petition Date.

         58.     In the ordinary course of business, the Debtors maintain blank check stock and use

a system, which is pre-programmed by a third party, to print the Debtors’ names thereon. In

addition, the Debtors maintain pre-printed correspondence and business forms, including, but not

limited to, letterhead, envelopes, promotional materials and other business forms (collectively,

along with the Debtors’ checks, the “Business Forms”). To minimize administrative expense and

delay, the Debtors request authority to continue to use the Business Forms substantially in the

forms existing immediately prior to the Petition Date, without reference to each Debtor’s “Debtor

in Possession” status.

         59.     The Debtors’ existing Bank Accounts function smoothly and permit the efficient

collections and disbursements of cash for the benefit of the Debtors and all parties in interest. The

Debtors’ transition into chapter 11 will be significantly less disruptive if the Bank Accounts are

maintained following the commencement of these Chapter 11 Cases with the same account

numbers and, where applicable, automated relationship. The Debtors further request authority to

deposit funds in and withdraw funds from all such accounts postpetition, subject to the same access

rights and limitations existing prior to the Petition Date, including, but not limited to, check, wire,

transfers, ACH, electronic funds transfers and other debits and to treat the Bank Accounts for all

purposes as debtors in possession accounts.



                                                  23
72156360.1
Case 20-62725-jwc         Doc 11     Filed 02/14/20 Entered 02/14/20 11:13:52             Desc Main
                                    Document      Page 24 of 25


         60.    For the aforementioned reasons, I believe that maintaining the existing Cash

Management System without disruption is in the best interests of the Debtors, their estates, and all

interested parties. Accordingly, the Debtors request they be allowed to maintain and continue to

use the Cash Management System, including maintenance of their existing bank accounts.

         G.     Motion to Expedite

         61.    Pursuant to the Motion to Expedite, the Debtors seek entry of an order shortening

applicable notice periods and scheduling a hearing on an expedited basis to consider the emergency

motions filed by the Debtors contemporaneously herewith. I believe that expedited consideration

of the First Day Motions is warranted and good cause exists because the relief requested in the

First Day Motions is necessary to ensure that there is no interruption in the services being provided

by the Debtors and no damage to the Debtors’ business or the value of their assets.

V.       CONCLUSION

         62.    The Debtors’ goal in these Chapter 11 Cases is the maximization of estate value

through a sale of the business as a going concern, preserving value for the Debtors’ creditors,

employees and other parties-in-interest. In the near term, however, the Debtors’ immediate

objective is to continue operating their business during the early stages of these Chapter 11 Cases,

with as little interruption or disruption to the Debtors’ operations as possible. I believe that if the

Court grants the relief requested in each of the First Day Pleadings, the prospect for achieving

these objectives and a sale of substantially all of the Debtors’ assets will be substantially enhanced.

         63.       I hereby certify the foregoing statements are true and correct to the best of my

knowledge, information and belief, and respectfully request all of the relief requested in the First

Day Pleadings be granted, together with such other and further relief as is just.

         I declare under penalty of perjury that the foregoing is true and correct.



                                                  24
72156360.1
Case 20-62725-jwc      Doc 11    Filed 02/14/20 Entered 02/14/20 11:13:52         Desc Main
                                Document      Page 25 of 25


 Executed this 14th day of February, 2020.
 Atlanta, Georgia                             Virtual Citadel, Inc.
                                              VC Mining Enterprises Inc.
                                              Godby-DC4, LLC
                                              Godby-DC5, LLC
                                              Hemphill Avenue LLC
                                              Debtors and Debtors in Possession

                                              /s/ Marshall D. Glade
                                              Marshall D. Glade
                                              Chief Restructuring Officer




                                             25
72156360.1
